                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY R. TURNER,
                                   7                                                         Case No. 19-cv-08038-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER OF DISMISSAL WITHOUT
                                                 v.                                          PREJUDICE
                                   9
                                         J. S. WHITE,
                                  10
                                                        Defendant.
                                  11

                                  12          On December 9, 2019, Plaintiff, a state prisoner, filed the present pro se prisoner
Northern District of California
 United States District Court




                                  13   complaint under 42 U.S.C. § 1983. On that same date the Clerk of the Court sent a notice to

                                  14   Plaintiff, informing him that his action could not go forward until he paid the filing fee or filed a

                                  15   completed prisoner's in forma pauperis application. The Clerk sent Plaintiff a blank in forma

                                  16   pauperis application and told him that he must pay the fee or return the completed application

                                  17   within twenty-eight days or his action would be dismissed. More than twenty-eight days have

                                  18   passed and Plaintiff has not paid the filing fee, returned the in forma pauperis application or

                                  19   otherwise communicated with the Court.

                                  20          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall

                                  21   terminate all pending motions and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 31, 2020                          ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Court Judge
                                  25

                                  26
                                  27

                                  28
